AunTIs. TEXAS 78711
                          December 9, 1969


Hon. J. C. Dingwall                Opinion No. M-536
State Highway Engineer
Texas Highway Department           Re:   Purchase of Liability Insurance
11th and Brasos                          for Texas State Highway Depart-
Austin, Texas 70703'                     ment employees under provision
                                         of H. B: 378, 61st Legislature,
Dear.&.   Dingwall:                      R. S. 1969,
     You have requested the opinion of this office concerning
the following question:
          Can the Texas Highway Department purchase
     insurance to provide protection of its employees
     for torts covering personal injury or property
     damage and can the Comptroller legally pay the
     premiums for such insurance coverage under Ii.B.
     378, 61st Legislature, R. 9. 19691
     H. B. 378, Chapter 212, page 617, Acts of 61st Legislature,
R. S., was passed on Nay 1, 1969. It took effect on September 1,
1969. The Statute reads in part as follows:
          "Section 1. The State Highway Commission
     shall have the power and authority to insure
     the officers and employees of the Texas Bigh-
     way Departwnt from liability arising out of
     the use, operation, and maintenance of equip-
     ment, including but not limited to, automobiles,
     motor trucks, trailers , aircraft, motor graders,
     rollers, tractors, tractor power mowers, and
     other power equipment used or which may be used
     in connection with the laying out, construction,
     or maintenance of the roads, highways, rest areas,
     and other public grounds in the State of Texas.
     Such insurance shall be provided by the purchase
     of a policy or policies for that purpose from
     some reliable insurance company or companies
     authorized to transact such business in this
     state. All liability insurance so purchased
     shall be provided on a policy form or forms




                          -2565-
I-ion   .   J. C. Dingwall, Page 2 (M- 536)


            approved by the State Board of ,Insuranceau
            to form and by the attorney general as to
            liability."
     The wording of H. B. 378 his substantially the same as the
wording of H. B. 2.83 (Acts 61st Legislature, R. S., Chapter 797,
page 2357), except that H. B. 378 applies specifically to the
State Eighway Department where H. B. 203 applies to all State
departments which ownsand eperate .motor vehicles. Your atten-
tion is directed to Attorney General's O'pinionML501 (1969),
wherein it is stated that the State nighway Department may
                    personal injury anti p,roperty damage insur-
purchase .reasonable~
ance coverage fox its employees un&kr M...R. 283, and the Comp-
troller may legally pay the premiums for :such coverage.
     H. B. 378 and L B. 203 do,not appear to be in conflict.
H. B. 370 is a statute applicabie,only ko the State Righway
Department, and it author~izeea s~li~$$$kybroader range of
insurance coverage than does~H. EL 208, the,<g&era1 'statute.
The genekkl rti'le
                 i:gthat stati.&&'&ufhi& :aI$e
                                             notipositively
repugnant will be construed so was‘to,give effect, if possible,
to both. Standard v. Sadler, &> S,!YI..2d 381 (Tex.Sup. 1964).
Further, B. B. 203, the later s!qtiate;did not expressly repeal
H. a. 378, and repeal by implicatkon is not favored. nintermann
                                                       ---
v. McDonald, 129 ,Tex. 275~,102 ,S,,IJ.Zd
                                       167 (1337).
      In consideration of 'he fore,goin$ you are advised that it
is the opinion of this &fflce $$a%.the State,Highway De~partment
may purchase personal injury and>property damage insurance cover-
age for its employe&s .un&r H. R. 378 as well as under H. B. 203,
within the limits oft coyerage~die,cusse,d
                                         in Attorney General%
Cpinion ~-501, z@d 'tHe~C~ptrcller may legallypay the premiums
*for such cqve&i~e.



                 The State :gi@hwaydep&rtment may pu,rchase
            personal injury and property damage insurance
            coverage for its employees under H. B. 378 (Acts
            61et Legislature, R. 6. 1969, Chapter 212, page
            617),,within the limits ,of'coveraged~iscussedin
            Attorney General's Opinion St-581 (1969), and the
            comptroller may legally pay the premiums for such
            coverage.




                                -2566-
Bon. J. C. Dingwall, Page 3 W-636 )




Prepared by TROY C; WEBB
Alsistant Attorney General
APPROVBD:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Louis Neumann
Malcolm Quick
Jack Sparks
Houghton Brownlee
WADE F. GRIFFIN
Staff Legal Assistant
NOLAWBITK
First Assistant

                                      ,.




                        -2567-